Citation Nr: 0704311	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  04-27 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to service connection for rheumatic heart 
disease, inactive, with mild aortic valve regurgitation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 





INTRODUCTION

The veteran had active service from February 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied service connection for 
rheumatic heart disease, inactive, with mild aortic valve 
regurgitation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.



REMAND

The veteran contends that he was treated for rheumatic fever 
in service, and as a result he currently has rheumatic heart 
disease.  He contends that he was medically evacuated from 
Vietnam to Irwin Army Hospital at Fort Riley, Kansas, in July 
1969 for treatment for rheumatic fever.

Service medical records show that on his Report of Medical 
History, prepared in conjunction with his separation 
examination in September 1969, the veteran responded "yes" 
as to having or having had rheumatic fever, and he wrote that 
he had been treated for rheumatic fever at Fort Riley, 
Kansas.  The examiner indicated that the veteran was treated 
for rheumatic fever in 1969, but that there were no sequelae.  
On his separation examination report, the veteran's heart was 
evaluated as clinically normal.

Post-service medical records indicate that the veteran has 
rheumatic heart disease.  


In a May 2000 private cardiology consultation, the impression 
was acute rheumatic fever at age 20 without recurrence, and 
it was noted that at that time the veteran did not appear to 
have any significant valvular abnormalities, though it was 
thought that he might have mild mitral regurgitation.  

On a VA general medical examination in June 2003, the 
assessment included history of acute rheumatic fever during 
service, in 1969; possible residual rheumatic heart disease 
with aortic valve deformity; and possible paroxysmal 
tachyarrhythmia.  The examiner recommended further 
evaluation, to include electrocardiogram, chest X-ray, and 
echocardiogram.  On a VA examination addendum in July 2003, 
the results of the echocardiogram were reported, and the 
assessment was rheumatic heart disease, inactive, with mild 
aortic valve regurgitation; mild left ventricular 
enlargement; and left ventricular systolic function was 
normal with an estimated ejection fraction of 55% to 70%.  
The VA examiner noted that the previously ordered laboratory 
studies were done at the State prison, but that these were 
"not necessary for the completion of this report".  

The Board notes that there is, however, no competent medical 
evidence on file which addresses whether the veteran's 
current rheumatic heart disease, inactive, with mild aortic 
valve regurgitation, or any other current heart disability 
may be related to his active service, to include his history 
of rheumatic fever in service.  Although the separation 
examination found the heart to be normal, and there were no 
sequelae from the veteran's rheumatic fever, this does not 
change the fact that the service medical records reflect he 
was treated for this condition, which could be indicative of 
a current disability.  When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); see also 38 C.F.R. § 
3.159(c)(4).  Thus, the Board concludes that a remand is 
necessary in order to obtain a medical opinion on this 
matter.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain an appropriate medical opinion 
(from the VA examiner who examined the 
veteran in June 2003, if available) as to 
the probable etiology of the veteran's 
rheumatic heart disease.  The claims file 
must be made available to the examiner for 
review.  

a.  The examiner should be asked to 
opine as to whether it is at least as 
likely as not (i.e., to a probability 
of 50 percent or more) that the 
veteran's current rheumatic heart 
disease, inactive, with mild aortic 
valve regurgitation, is related to his 
military service, to include the 
findings contained in the service 
medical records.  This should 
specifically include the notation on 
his Report of Medical History prepared 
in conjunction with his separation 
examination in September 1969, wherein 
it was noted that the veteran was 
treated for rheumatic fever in 1969.  
The examiner must explain the rationale 
for any opinion given.

b.  If the examiner is unable to 
provide the requested opinion without 
resorting to speculation, it should be 
so stated.  If the examiner is unable 
to provide the requested medical 
opinions without examining the veteran 
or without additional information, it 
should be so stated.  Appropriate 
action should be taken if the examiner 
indicates an opinion cannot be rendered 
without examining the veteran.  Any 
difficulties with obtaining such an 
examination (for instance, due to the 
veteran's incarceration) should be 
clearly noted.

2.  Review the evidence of record and 
adjudicate the claim.  If any decision 
remains adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOCC), containing notice of all relevant 
actions taken on the claim including the 
applicable legal authority, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



